DETAILED ACTION
 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duque Biarge et al. (2019/0072668, hereafter Duque Biarge) in view of Xu et al. (Luzhou Xu, J. Li and P. Stoica, "Adaptive Techniques for MIMO Radar", Fourth IEEE Workshop on Sensor Array and Multichannel Processing, 2006, pp. 258-262, doi: 10.1109/SAM.2006.1706133, hereafter Xu) and Alland et al. (U.S. Patent No. 9869762, hereafter Alland).
	Regarding claim 1, Duque Biarge discloses that an apparatus comprising a radar processor ([0004] lines 1-5, sensing system, radar sensor; [0011] lines 12-13, processor, process, captured by, sensors), the radar processor comprising: 
an input to receive radar receive (Rx) data, ([0004] lines 5-7, radar, receivers; [0028] lines 2-3, radar, multiple, Rx, antenna array); and 
a processor to generate radar information ([0004] line 4, radar sensor; [0011] lines 12-13, processor, process data, captured by, sensors, detect object)
However, Duque Biarge does not disclose using MIMO signal and using Amplitude Phase Estimation to received radar data. In the same field of endeavor, Xu discloses that
the radar Rx data based on radar signals of a Multiple-Input-Multiple-Output (MIMO) radar antenna {page 258 lines 1 and 16-19 below section 2 on right, MIMO, radar, signal, at, output of receiving array; Eq.(1)}
by applying an Amplitude Phase Estimation (APES) calculation to the radar Rx data {page 259 line 1 on right, APES; Eq.(9)}, the APES calculation configured for a MIMO radar antenna distance half of a wavelength of a central frequency of the radar signals (page 260 lines 1-3 below section 5, MIMO, antenna, half-wavelength spacing between adjacent antennas), the APES calculation configured such that the radar information comprises an Angle of Arrival (AoA) spectrum having, for a radar object, a single amplitude peak, which is above -40 Decibel (dB), corresponding to the radar object {Eq.(9); page 258 below section 2 on right, lines 6-7 (θ, DOA),  11 (target at θ), 21-23 ( β(θ), amplitude, reflected signal, focal point θ); Fig.1(c) peak larger than -40dB; page 260 lines 2-3 from bottom on right, spectral, β(θ), Figs. 1(a)-1(d)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Duque Biarge with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach for a MIMO radar. Doing so would provide independent waveforms and an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 258 lines 9-11 below section 1 on left; page 259 lines 1-4 below section 3 on left).
However, Duque Biarge and Xu do not disclose a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals. In the same field of endeavor, Alland discloses that 
a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals (col.1 line 35, radar; col.2 lines 12-13, wavelength, greater than, λ/2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Xu with the teachings of Alland to use MIMO antennas with distance greater than half of a wavelength. Doing so would provide a virtual receive sub-array with antennas spaced by half a wavelength, as recognized by Alland (col.2 lines 11-13).

Regarding claim 2, which depends on claim 1, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus, the APES calculation comprises
estimation of an amplitude value of the AoA spectrum based on a quotient of a first estimated value divided by a second estimated value {page 258 below section 2, lines 21-23, β(θ), amplitude; page 260 lines 2-3 from bottom on right, spectral, β(θ); Eq.(9)}, 
wherein the first estimated value is based on a first steering vector of the MIMO radar antenna {Eq.(9), numerator, ar(θ); page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna}, and 
wherein the second estimated value is based on a predefined constant factor, the first steering vector, and a second steering vector of the MIMO radar antenna {Eq.(9), denominator, L, ar(θ), at(θ); page 258 below section 2 lines 5-6 (L, number), 8-9 (at(θ), steering vector, transmitting antenna); A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 3, which depends on claims 1-2, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus, 
 the second estimated value is based on a sum of a first calculation element and a second calculation element {Eq.(10) is included in denominator of Eq.(9); The inverse of Q in Eq.(10) is sum of two parts, one part is inverse of the first part (R) of Eq.(10), another part is a combination of the two parts of Eq.(10) }, 
the second calculation element comprising a product of a third calculation element and a fourth calculation element {right part of Eq.(10), product of elements}, 
wherein the first and third calculation elements are based on the first steering vector {Eq.(10), R for first element and X for third element; page 259 line 11 below section 3.1, R; Eq.(1), ar(θ) based} , and 
wherein the fourth calculation element is based on the predefined constant factor and the second steering vector {Eq.(10), the rest based on L and at(θ) as well as calibration term if added}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 4, which depends on claims 1-3, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus, the fourth calculation element comprises
a sum of the predefined constant factor and a fifth calculation element, which is based on the second steering vector (Eq.(10), the rest elements in the APES formula other than considered R and X, which is at(θ) based; A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 5, which depends on claims 1-2, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus,
the first steering vector comprises an Rx steering vector of the MIMO radar antenna (page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna), and 
the second steering vector comprises a transmit (Tx) steering vector of the MIMO radar antenna {page 258 below section 2 lines 8-9 (at(θ), steering vector, transmitting antenna)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach, in which steering vectors for transmitting antennas and receiving antennas are considered. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 6, which depends on claims 1-2, in the apparatus
the predefined constant factor is based on a count of transmit (Tx) antennas in the MIMO radar antenna (A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed. The bias can be chosen as small percentage of a parameter in the system, e.g. Tx antenna number or other numbers as long as the bias is proper to ensure the measurements within required error range of system design specifications.).

Regarding claim 7, which depends on claim 1, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus,
the single amplitude peak has an amplitude greater than -1 dB {Fig.1(c), amplitude, peak, greater than -1dB; page 258 lines 4-5 from bottom on right, β(θ), amplitude}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 8, which depends on claim 1, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to generate the radar information comprising
the AoA spectrum having an amplitude bias of no more than 1dB (Fig.2(b), calibration errors for “bias”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 9, which depends on claim 1, Duque Biarge does not disclose angle of arrival spectrum. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to generate the radar information comprising 
the AoA spectrum corresponding to a plurality of radar objects, wherein for each radar object of the plurality of radar objects the AoA spectrum has a single amplitude peak, which is above -40dB {Fig.1(c), AoA spectrum, 3 peaks, peak greater than -40dB; page 260 lines 2-3 from bottom on right [spectral, β(θ)], lines 7-8 below section 5 [3 targets, at, -40, -25, -10, corresponding to 3 peaks in Fig.1(c)]}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 10, which depends on claim 1, Duque Biarge does not disclose Multiple-Input-Multiple-Output (MIMO) radar antenna. In the same field of endeavor, Xu discloses that in the apparatus, the MIMO radar antenna distance comprises
at least one of a distance between first and second adjacent Rx antennas of the MIMO radar antenna, or a distance between first and second adjacent Transmit (Tx) antennas of the MIMO radar antenna (page 260 lines 1-3 below section 5, linear array, N, M, half-wavelength spacing between adjacent antenna, for, transmitting, receiving).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approachfor a MIMO radar. Doing so would provide independent waveforms and transmit simultaneously, as recognized by Xu (page 258 lines 9-11 below section 1 on left).

Regarding claim 11, which depends on claim 1, Duque Biarge discloses that the apparatus comprising the MIMO radar antenna (see claim 1 rejection), and 
a plurality of Rx chains to generate the radar Rx data ([0004] lines 5-7, radar, multiple, receivers) based on the radar signals of the MIMO antenna (see claim 1 rejection).

Regarding claim 12, which depends on claims 1 and 11, Duque Biarge discloses that the apparatus comprising 
a vehicle ([0004] lines 1-5, sensing system, vehicle, radar sensor), the vehicle comprising 
a system controller to control one or more systems of the vehicle based on the radar information ([0024] lines 8-9, output, autonomous vehicle control system).


	Regarding claim 13, Duque Biarge discloses that a radar device ([0004] line 4, radar sensor) comprising: 
a plurality of Rx chains to generate radar Rx data based on radar signals received via the plurality of Rx antennas ([0004] lines 5-7, radar, multiple, receivers; [0028] lines 1-3, radar, antenna array); and 
a radar processor configured to generate radar information ([0004] line 4, radar sensor; [0011] lines 12-13, processor, process data, captured by, sensors, detect object)
However, Duque Biarge does not disclose using MIMO signal and using Amplitude Phase Estimation to received radar data. In the same field of endeavor, Xu discloses that
a Multiple-Input-Multiple-Output (MIMO) radar antenna comprising a plurality of Transmit (Tx) antennas, and a plurality of Receive (Rx) antennas {page 258 lines 1-3 below section 2 on right, MIMO, radar, N, transmitting antennas, M, receiving antennas}; 39AC3424-US 
by applying an Amplitude Phase Estimation (APES) calculation to the radar Rx data {page 259 line 1 on right, APES, Eq.(9)}, the APES calculation configured for a MIMO radar antenna distance half of a wavelength of a central frequency of the radar signals (page 260 lines 2-3 below section 5, MIMO, antenna, half-wavelength space between adjacent antennas), the APES calculation configured such that the radar information comprises an Angle of Arrival (AoA) spectrum having, for a radar object, a single amplitude peak, which is above -40 Decibel (dB), corresponding to the radar object {Eq.(9); page 258 below section 2 on right, lines 6-7 (θ, DOA),  11 (target at θ), 21-23 ( β(θ), amplitude, reflected signal, focal point θ); Fig.1(c) peak larger than -40dB; page 260 lines 2-3 from bottom on right, spectral, β(θ), Figs. 1(a)-1(d)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Duque Biarge with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach for a MIMO radar. Doing so would provide independent waveforms and an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 258 lines 9-11 below section 1 on left; page 259 lines 1-4 below section 3 on left).
However, Duque Biarge and Xu do not disclose a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals. In the same field of endeavor, Alland discloses that 
a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals (col.1 line 35, radar; col.2 lines 12-13, wavelength, greater than, λ/2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Xu with the teachings of Alland to use MIMO antennas with distance greater than half of a wavelength. Doing so would provide a virtual receive sub-array with antennas spaced by half a wavelength, as recognized by Alland (col.2 lines 11-13).

Regarding claim 14, which depends on claim 13, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the radar device, the APES calculation comprises 
estimation of an amplitude value of the AoA spectrum based on a quotient of a first estimated value divided by a second estimated value {page 258 below section 2 lines 21-23, β(θ), amplitude; page 260 lines 2-3 from bottom on right, spectral, β(θ); Eq.(9)}, 
wherein the first estimated value is based on a first steering vector of the MIMO radar antenna {Eq.(9), numerator, ar(θ); page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna}, and 
wherein the second estimated value is based on a predefined constant factor, the first steering vector, and a second steering vector of the MIMO radar antenna {Eq.(9), denominator, L, ar(θ), at(θ); page 258 below section 2 lines 5-6 (L, number), 8-9 (at(θ), steering vector, transmitting antenna); A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 15, which depends on claims 13-14, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the radar device, 
the second estimated value is based on a sum of a first calculation element and a second calculation element {Eq.(10) is included in denominator of Eq.(9); The inverse of Q in Eq.(10) is sum of two parts, one part is inverse of the first part (R) of Eq.(10), another part is a combination of the two parts of Eq.(10)}, 
the second calculation element comprising a product of a third calculation element and a fourth calculation element {right part of Eq.(10), product of elements}, 
wherein the first and third calculation elements are based on the first steering vector {Eq.(10), R for first element and X for third element; page 259 line 11 below section 3.1, R; Eq.(1), ar(θ) based}, and 
wherein the fourth calculation element is based on the predefined constant factor and the second steering vector {Eq.(10), the rest based on L and at(θ) as well as calibration term if added}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 16, which depends on claims 13-14, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the radar device,
the first steering vector comprises an Rx steering vector of the MIMO radar antenna (page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna), and 
the second steering vector comprises a Tx steering vector of the MIMO radar antenna {page 258 below section 2, lines 8-9 (at(θ), steering vector, transmitting antenna)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach, in which steering vectors for transmitting antennas and receiving antennas are considered. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 17, which depends on claim 13, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the radar device,
the single amplitude peak has an amplitude greater than -1 dB {Fig.1(c), amplitude, peak, greater than -1dB; page 258 lines 4-5 from bottom on right, β(θ), amplitude}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 18, which depends on claim 13, Duque Biarge does not disclose angle of arrival spectrum. In the same field of endeavor, Xu discloses that in the radar device, the radar processor is configured to generate the radar information comprising
the AoA spectrum corresponding to a plurality of radar objects, wherein for each radar object of the plurality of radar objects the AoA spectrum has a single amplitude peak, which is above -40dB {Fig.1(c), AoA spectrum, 3 peaks, peak greater than -40dB; page 260 lines 2-3 from bottom on right [spectral, β(θ)], lines 7-8 below section 5 [3 targets, at, -40, -25, -10, corresponding to 3 peaks in Fig.1(c)]}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).


Regarding claim 19, Duque Biarge discloses that a vehicle ([0004] line 2, vehicle) comprising: 
a system controller configured to control one or more vehicular systems of the vehicle based on radar information ([0004] lines 1-5, sensing system, vehicle, radar sensor; [0024] lines 8-9, output, autonomous vehicle control system); and 
a radar device configured to provide the radar information to the system controller([0004] lines 2-4, system, utilizes, radar sensor), the radar device comprising: 
a plurality of Rx chains to generate radar Rx data based on radar signals received via the plurality of Rx antennas ([0004] lines 5-7, radar, multiple, receivers; [0028] lines 1-3, radar, antenna array); and
a radar processor configured to generate the radar information ([0004] line 4, radar sensor; [0011] lines 12-13, processor, process data, captured by, sensors, detect object)
However, Duque Biarge does not disclose using MIMO signal and using Amplitude Phase Estimation to received radar data. In the same field of endeavor, Xu discloses that
a Multiple-Input-Multiple-Output (MIMO) radar antenna comprising a plurality of Transmit (Tx) antennas, and a plurality of Receive (Rx) antennas {page 258 lines 1-3 below section 2 on right, MIMO, radar, N, transmitting antennas, M, receiving antennas}; 
by applying an Amplitude Phase Estimation (APES) calculation to the radar Rx data {page 259 line 1 on right, APES, Eq.(9)}, the APES calculation configured for a MIMO radar antenna distance half of a wavelength of a central frequency of the radar signals (page 260 lines 1-3 below section 5, MIMO, antenna, half-wavelength space between adjacent antennas), the APES calculation configured such that the radar information comprises an Angle of Arrival (AoA) spectrum having, for a radar object, a single amplitude peak, which is above -40 Decibel (dB), corresponding to the radar object {Eq.(9); page 258 below section 2 on right, lines 6-7 (θ, DOA),  11 (target at θ), 21-23 ( β(θ), amplitude, reflected signal, focal point θ); Fig.1(c) peak larger than -40dB; page 260 lines 2-3 from bottom on right, spectral, β(θ), Figs. 1(a)-1(d)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Duque Biarge with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach for a MIMO radar. Doing so would provide independent waveforms and an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 258 lines 9-11 below section 1 on left; page 259 lines 1-4 below section 3 on left).
However, Duque Biarge and Xu do not disclose a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals. In the same field of endeavor, Alland discloses that 
a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals (col.1 line 35, radar; col.2 lines 12-13, wavelength, greater than, λ/2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Xu with the teachings of Alland to use MIMO antennas with distance greater than half of a wavelength. Doing so would provide a virtual receive sub-array with antennas spaced by half a wavelength, as recognized by Alland (col.2 lines 11-13).

	Regarding claim 20, which depends on claim 19, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the vehicle, the APES calculation comprises
estimation of an amplitude value of the AoA spectrum based on a quotient of a first estimated value divided by a second estimated value {page 258 below section 2 lines 21-23, β(θ), amplitude; page 260 lines 2-3 from bottom on right, spectral, β(θ); Eq.(9)}, 
wherein the first estimated value is based on a first steering vector of the MIMO radar antenna {Eq.(9), numerator, ar(θ); page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna},  and 
wherein the second estimated value is based on a predefined constant factor, the first steering vector, and a second steering vector of the MIMO radar antenna {Eq.(9), denominator, L, ar(θ), at(θ); page 258 below section 2 lines 5-6 (L, number), 8-9 (at(θ), steering vector, transmitting antenna); A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 21, which depends on claim 19, Duque Biarge does not disclose angle of arrival spectrum. In the same field of endeavor, Xu discloses that in the vehicle, the radar processor is configured to generate the radar information comprising 
the AoA spectrum corresponding to a plurality of radar objects, wherein for each radar object of the plurality of radar objects the AoA spectrum has a single amplitude peak, which is above -40dB {Fig.1(c), AoA spectrum, 3 peaks, peak greater than -40dB; page 260 lines 2-3 from bottom on right [spectral, β(θ)], lines 7-8 below section 5 [3 targets, at, -40, -25, -10, corresponding to 3 peaks in Fig.1(c)]}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Alland with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).



Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duque Biarge, Xu, and Alland further in view of Schroder et al. (U.S. Patent No. 2020/0064455, hereafter Schroder).
Regarding claim 22, Duque Biarge discloses that a product ([0004] lines 1-2, driving assistance system) comprising 
at least one processor ([0010] lines 9-10, system, includes, processor) to: 
process radar receive (Rx) data ([0004] line 4, radar sensor; [0011] lines 12-13, processor, process data, captured by, sensors); and 
generate radar information detect object ([0011] line 13, detect object; [0015] line 7-8, AoA, estimate)
However, Duque Biarge does not disclose using MIMO signal and using Amplitude Phase Estimation to received radar data. In the same field of endeavor, Xu discloses that
the radar Rx data based on radar signals of a Multiple-Input-Multiple-Output (MIMO) radar antenna {page 258 lines 1 and 16-19 below section 2 on right, MIMO, radar, signal, at, output of receiving array; Eq.(1)}
by applying an Amplitude Phase Estimation (APES) calculation to the radar Rx data {page 259 line 1 on right, APES, Eq.(9)}, the APES calculation configured for a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals (page 260 lines 1-3 below section 5, MIMO, antenna, half-wavelength space between adjacent antennas), the APES calculation configured such that the radar information comprises an Angle of Arrival (AoA) spectrum having, for a radar object, a single amplitude peak, which is above -40 Decibel (dB), corresponding to the radar object {Eq.(9); page 258 below section 2 on right, lines 6-7 (θ, DOA),  11 (target at θ), 21-23 ( β(θ), amplitude, reflected signal, focal point θ); Fig.1(c) peak larger than -40dB; page 260 lines 2-3 from bottom on right, spectral, β(θ), Figs. 1(a)-1(d)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Duque Biarge with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach for a MIMO radar. Doing so would provide independent waveforms and an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 258 lines 9-11 below section 1 on left; page 259 lines 1-4 below section 3 on left).
However, Duque Biarge and Xu do not disclose a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals. In the same field of endeavor, Alland discloses that 
a MIMO radar antenna distance greater than half of a wavelength of a central frequency of the radar signals (col.1 line 35, radar; col.2 lines 12-13, wavelength, greater than, λ/2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge and Xu with the teachings of Alland to use MIMO antennas with distance greater than half of a wavelength. Doing so would provide a virtual receive sub-array with antennas spaced by half a wavelength, as recognized by Alland (col.2 lines 11-13).
However, Duque Biarge, Xu, and Alland do not disclose using computer-readable non-transitory storage media to implement data process. In the same field of endeavor, Schroder discloses that
one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor ([0029] lines 1-3, processor, computer-readable, medium; [0033] lines 3-6, memory, executable, by, processor)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge, Xu, and Alland with the teachings of Schroder to computer-readable medium with processor to process data. Doing so would ensure a fast and undisturbed signal processing and evaluation, as recognized by Schroder ([0029] lines 6-7).

Regarding claim 23, which depends on claim 22, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the product, the APES calculation comprises 
estimation of an amplitude value of the AoA spectrum based on a quotient of a first estimated value divided by a second estimated value {page 258 below section 2 lines 21-23, β(θ), amplitude; page 260 lines 2-3 from bottom on right, spectral, β(θ); Eq.(9)}, 
wherein the first estimated value is based on a first steering vector of the MIMO radar antenna {Eq.(9), numerator, ar(θ); page 258 lines 5-6 from bottom on right, ar(θ), steering vector, receiving antenna}, and 
wherein the second estimated value is based on a predefined constant factor, the first steering vector, and a second steering vector of the MIMO radar antenna {Eq.(9), denominator, L, ar(θ), at(θ); page 258 below section 2 lines 5-6 (L, number), 8-9 (at(θ), steering vector, transmitting antenna); A person of ordinary skill in the art would have had good reason to add a bias term to calibrate an estimate as needed.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge, Alland, and Schroder with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 24, which depends on claims 22-23, Duque Biarge does not disclose Amplitude Phase Estimation calculation. In the same field of endeavor, Xu discloses that in the product,
the second estimated value is based on a sum of a first calculation element and a second calculation element {Eq.(10) is included in denominator of Eq.(9); The inverse of Q in Eq.(10) is sum of two parts, one part is inverse of the first part (R) of Eq.(10), another part is a combination of the two parts of Eq.(10) }, 
the second calculation element comprising a product of a third calculation element and a fourth calculation element {right part of Eq.(10), product of elements}, 
wherein the first and third calculation elements are based on the first steering vector {Eq.(10), R for first element and X for third element; page 259 line 11 below section 3.1, R; Eq.(1), ar(θ) based}, and 
wherein the fourth calculation element is based on the predefined constant factor and the second steering vector {Eq.(10), the rest based on L and at(θ) as well as calibration term if added}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge, Alland, and Schroder with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).

Regarding claim 25, which depends on claim 22, Duque Biarge does not disclose angle of arrival spectrum. In the same field of endeavor, Xu discloses that in the product, the instruction, when executed, cause the processor to generate the radar information comprising 
the AoA spectrum corresponding to a plurality of radar objects, wherein for each radar object of the plurality of radar objects the AoA spectrum has a single amplitude peak, which is above -40dB {Fig.1(c), AoA spectrum, 3 peaks, peak greater than -40dB; page 260 lines 2-3 from bottom on right [spectral, β(θ)], lines7-8 below section 5 [3 targets, at, -40, -25, -10, corresponding to 3 peaks in Fig.1(c)]}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Duque Biarge, Alland, and Schroder with the teachings of Xu to estimate direction of arrival using Amplitude Phase Estimation approach. Doing so would provide an adaptive beamforming-based method for direction of arrival estimate, which has high resolution and superior interference-rejection capability, as recognized by Xu (page 259 lines 1-4 below section 3 on left).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648